Davis, Judge,
concurring:
Although I do not find the result in this case to be absolutely clear, I agree with Trial Judge Fletcher’s conclusion *277and, in general, with, his basic reasoning. Certainly the opening bars of the regulation present a broad all-embracing theme wholly in harmony with the taxpayer’s claim that it has the option to charge off as expenses all intangible drilling and development costs incurred in the development of its offshore oil and gas properties. It is only the later interpolation of the “salvage value” motif which allows the Government to argue that the costs now in question add salvage value to tangible items {e.g. templets) and must therefore be depreciated as part of those capital assets. But the more natural and less strained reading of the regulation — in view of its over-all structure; the dominant placement of the main theme and the later introduction of the “salvage value” concept in subordinate and contrasting fashion; the precise words used with respect to the idea of “salvage value”— seems to me to attach “salvage value” only to physical and tangible materials and to exclude it entirely from those ex-pensible items which the regulation designates as “intangible drilling and development costs” (i.e. amounts paid for labor, fuel, repairs, hauling, supplies, etc.) even though those intangible items may be expended in connection with templets or other such tangible fabricated property. In other words, the regulation, in its references to “salvage value,” contrasts the intangible costs as to which the taxpayer has the option with the costs of the physical materials as to which he does not. The “salvage value” references simply contrast and define the other side of the coin. They do not have the affirmative function (as defendant would have it) of carving out of the regulation’s broad opening (and all-embracing) provisions certain types of intangible drilling and development costs which cannot be expensed. The purpose of the “salvage value” sentences is, rather, to contrast the drilling and development items which are not intangible costs of any kind, but which “in themselves” have salvage value because they directly involve tangible materials.
Defendant emphasizes the term “installation” in one sentence18 as showing that intangible costs are to be covered *278by the option only if they can add nothing to salvage value; installation costs, it is said, fall into that category because they have to be reversed when the property is salvaged, while intangible fabrication costs continue to form part of salvage value. But this explanation proves too much even from defendant’s own viewpoint. Hauling expenditures and much of the cost of fuel (both expressly designated by the regulation as intangible costs) can add no salvage value to fabricated products, and yet defendant insists on their exclusion from coverage. The preferable interpretation of the sentence seems to me that given by the trial judge — to eliminate a possible contention that the option-type intangible expenditures acquire a salvage value simply because they are connected with the installation of admittedly salvageable tangible property.
Similarly, the other sentence on which the Government mainly relies19 was not meant, as I see it, to limit or restrict the broad reach of the opening part of the regulation but, instead, to point out, by way of comparison and contrast, those tangible drilling and development costs which are not open to optional treatment. The very next sentence tells us what are these non-covered expenditures-for-tangibles: “Examples of such items are the costs of the actual materials in those structures which are constructed in the wells and on the property, and the cost of drilling tools, pipe, casing, tubing, tanks, engines, boilers, machines, etc.” (emphasis added). This sentence does not exclude the whole cost of the structures — including the intangible costs involved in the construction of the structures — but only “the costs of the actual materials in those structures” (emphasis added).
Perhaps the regulation, which was formulated before offshore drilling was foreseen, is too all-embracing for current conditions. Perhaps it should be narrowed as defendant wishes. If so, the proper method is by prospective amendment of the regulation or by legislation, not by an attempt *279to read the regulation, in a drastic new way,20 inconsistent with, its long-standing terms and format, as well as contrary to its natural meaning.

 “For the purpose of this option, labor, fuel, repairs, hauling, supplies, etc., are not considered as having a salvage value, even though used in connection with the installation of physical property which has a salvage value.”


 “The option with respect to intangible drilling and development costs does not apply to expenditures by which the taxpayer acquires tangible property ordinarily considered as having a salvage value.”


 So far as ive have been informed, there is no indication of any IRS practice, prior to the emergence of the off-shore problem, of excluding from optional coverage any intangible drilling and development costs connected with the fabrication or construction of land-based derricks or other drilling equipment.